Order, Supreme Court, New York County (Jeffrey K. Oing, J), entered June 11, 2012, which, insofar as appealed from as limited by the briefs, denied defendants-appellants’ motions for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motions granted. The Clerk is directed to enter judgment accordingly.
At her deposition, plaintiff Kitty Lee repeatedly testified that she did not know what caused her to fall down the stairs or where precisely she fell, other than somewhere at the top of the stairs. This evidence establishes prima facie defendants’ entitlement to judgment (see Rodriguez v Leggett Holdings, LLC, 96 AD3d 555 [1st Dept 2012]; Daniarov v New York City Tr. Auth., 62 AD3d 480 [1st Dept 2009]).
In opposition, plaintiffs failed to raise a triable issue of fact whether defendants’ negligence was a proximate cause of Lee’s fall. Concur — Friedman, J.P., Richter, Feinman and Gische, JJ.